            Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Paradise IP LLC,                                                Case No. 6:20-cv-898
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Box, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Paradise IP LLC (“Plaintiff”), through its attorneys, complains of Box, Inc.

(“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Paradise IP LLC is a corporation organized and existing under the laws

of Delaware that maintains its principal place of business at 2108 Dallas Pkwy, Ste 214 - 1025,

Plano, TX 75093-4362.

       2.         Defendant Box, Inc. is a corporation organized and existing under the laws of

Delaware that maintains an established place of business at 600 Congress Avenue 24th Floor

Austin, TX 78701.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
             Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 2 of 12




        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                           PATENTS-IN-SUIT

        7.       Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

6,226,627; 6,253,217; 7,086,000; 7,200,613; 7,791,741; 7,941,486 (the “Patents-in-Suit”);

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the Patents-in-Suit. Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the Patents-in-

Suit by Defendant.

                                           THE ’627 PATENT

         8.       The ’627 Patent is entitled “Method and system for constructing adaptive and

 resilient software,” and issued 05/01/2001. The application leading to the ’627 Patent was filed

 on 04/17/1998. A true and correct copy of the ’627 Patent is attached hereto as Exhibit 1 and

 incorporated herein by reference.

         9.       The ’627 Patent is valid and enforceable.

                                           THE ’217 PATENT

         10.      The ’217 Patent is entitled “Active properties for dynamic document

 management system configuration,” and issued 06/26/2001. The application leading to the ’217




                                                    2
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 3 of 12




Patent was filed on 08/31/1998. A true and correct copy of the ’217 Patent is attached hereto as

Exhibit 2 and incorporated herein by reference.

       11.     The ’217 Patent is valid and enforceable.

                                      THE ’000 PATENT

       12.     The ’000 Patent is entitled “Tagging related files in a document management

system,” and issued 08/01/2006. The application leading to the ’000 Patent was filed on

05/14/2003. A true and correct copy of the ’000 Patent is attached hereto as Exhibit 3 and

incorporated herein by reference.

       13.     The ’000 Patent is valid and enforceable.

                                      THE ’613 PATENT

       14.     The ’613 Patent is entitled “Asset management system for network-based and

non-network-based assets and information,” and issued 04/03/2007. The application leading to

the ’613 Patent was filed on 11/04/2002. A true and correct copy of the ’613 Patent is attached

hereto as Exhibit 4 and incorporated herein by reference.

       15.     The ’613 Patent is valid and enforceable.

                                      THE ’741 PATENT

       16.     The ’741 Patent is entitled “On-the-fly state synchronization in a distributed

system,” and issued 09/07/2010. The application leading to the ’741 Patent was filed on

04/08/2005. A true and correct copy of the ’741 Patent is attached hereto as Exhibit 5 and

incorporated herein by reference.

       17.     The ’741 Patent is valid and enforceable.

                                      THE ’486 PATENT




                                               3
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 4 of 12




       18.     The ’486 Patent is entitled “Systems and methods for integrating electronic mail

and distributed networks into a workflow system,” and issued 05/10/2011. The application

leading to the ’486 Patent was filed on 01/16/2002. A true and correct copy of the ’486 Patent is

attached hereto as Exhibit 6 and incorporated herein by reference.

       19.     The ’486 Patent is valid and enforceable.

                        COUNT 1: INFRINGEMENT OF THE ’627 PATENT

       20.     Plaintiff incorporates the above paragraphs herein by reference.

       21.     Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’627 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’627 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’627 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’627 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       22.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’627 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       23.     Exhibit 7 includes charts comparing the Exemplary ’627 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’627 Patent. Accordingly, the Exemplary




                                                 4
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 5 of 12




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’627

Patent Claims.

       24.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 7.

       25.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’217 PATENT

       26.       Plaintiff incorporates the above paragraphs herein by reference.

       27.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’217 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’217 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’217 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’217 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       28.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’217 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       29.       Exhibit 8 includes charts comparing the Exemplary ’217 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’217 Patent. Accordingly, the Exemplary




                                                  5
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 6 of 12




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’217

Patent Claims.

       30.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 8.

       31.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 3: INFRINGEMENT OF THE ’000 PATENT

       32.       Plaintiff incorporates the above paragraphs herein by reference.

       33.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’000 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’000 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’000 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’000 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       34.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’000 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       35.       Exhibit 9 includes charts comparing the Exemplary ’000 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’000 Patent. Accordingly, the Exemplary




                                                  6
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 7 of 12




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’000

Patent Claims.

       36.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 9.

       37.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 4: INFRINGEMENT OF THE ’613 PATENT

       38.       Plaintiff incorporates the above paragraphs herein by reference.

       39.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’613 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’613 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’613 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’613 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       40.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’613 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       41.       Exhibit 10 includes charts comparing the Exemplary ’613 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’613 Patent. Accordingly, the Exemplary




                                                  7
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 8 of 12




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’613

Patent Claims.

       42.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 10.

       43.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 5: INFRINGEMENT OF THE ’741 PATENT

       44.       Plaintiff incorporates the above paragraphs herein by reference.

       45.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’741 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’741 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’741 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’741 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       46.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’741 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       47.       Exhibit 11 includes charts comparing the Exemplary ’741 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’741 Patent. Accordingly, the Exemplary




                                                  8
        Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 9 of 12




Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’741

Patent Claims.

       48.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 11.

       49.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.

                         COUNT 6: INFRINGEMENT OF THE ’486 PATENT

       50.       Plaintiff incorporates the above paragraphs herein by reference.

       51.       Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’486 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’486 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’486 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’486 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       52.       Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’486 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       53.       Exhibit 12 includes charts comparing the Exemplary ’486 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’486 Patent. Accordingly, the Exemplary




                                                  9
            Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 10 of 12




 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’486

 Patent Claims.

            54.     Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 12.

            55.     Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                              JURY DEMAND

        56.       Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.         A judgment that the ’627 Patent is valid and enforceable

       B.         A judgment that the ’217 Patent is valid and enforceable

       C.         A judgment that the ’000 Patent is valid and enforceable

       D.         A judgment that the ’613 Patent is valid and enforceable

       E.         A judgment that the ’741 Patent is valid and enforceable

       F.         A judgment that the ’486 Patent is valid and enforceable

       G.         A judgment that Defendant has infringed directly one or more claims of the ’627

                  Patent;

       H.         A judgment that Defendant has infringed directly one or more claims of the ’217

                  Patent;

       I.         A judgment that Defendant has infringed directly one or more claims of the ’000

                  Patent;




                                                     10
     Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 11 of 12




J.      A judgment that Defendant has infringed directly one or more claims of the ’613

        Patent;

K.      A judgment that Defendant has infringed directly one or more claims of the ’741

        Patent;

L.      A judgment that Defendant has infringed directly one or more claims of the ’486

        Patent;

M.      An accounting of all damages not presented at trial;

N.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’627 Patent.

O.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’217 Patent.

P.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’000 Patent.

Q.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’613 Patent.

R.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’741 Patent.

S.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

        for Defendants past infringement with respect to the ’486 Patent.

T.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

        an accounting:




                                         11
       Case 6:20-cv-00898-ADA Document 1 Filed 09/30/20 Page 12 of 12




           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.




Dated: September 30, 2020          Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Paradise IP LLC




                                               12
